      Case 1:20-cr-00072-JMF Document 20 Filed 07/16/20 Page 1 of 1




                                                    July 15, 2020

Via ECF                                    Application GRANTED. The Clerk of Court is
                                           directed to terminate Doc. #19. SO ORDERED.
The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007                                      July 15, 2020

      Re:    United States v. Robert Berry, 20 CR 72 (JMF)

Dear Judge Furman:

      I write with the consent of the Government and Pretrial services to
request a modification of Mr. Berry’s bail conditions to permit the removal of
his ankle bracelet. Pretrial Services has informed me that Mr. Berry is doing
well under supervision. He has maintained steady employment through the
Carpenter’s Union, and is compliant with all mandates set forth by the Court
and Pretrial Services.

      Thank you for your consideration of this application.

                                             Respectfully submitted,


                                             _____________________________
                                             Tamara L. Giwa
                                             Counsel for Mr. Berry
                                             Federal Defenders of New York
                                             (917) 890-9729


Cc:   AUSA Brett Kalikow (via ECF)
